14 So.3d 220 (2009)
STATE of Florida, Petitioner,
v.
Robert Gene BRUCE, Respondent.
No. SC08-2127.
Supreme Court of Florida.
July 9, 2009.
Bill McCollum, Attorney General, Trisha Meggs Pate, Bureau Chief, and Donna A. Gerace, Assistant Attorneys General, Tallahassee, FL, for Petitioner.
Nancy A. Daniel, Public Defender, and Glen P. Gifford, Assistant Public Defender, Second Judicial Circuit, Tallahassee, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction in the case of Bruce v. State, 993 So.2d 155 (Fla. 1st DCA 2008), in which the First District Court of Appeal ruled upon a question certified to be of great public importance. See art. V, § 3(b)(4), Fla. Const. Having considered the First District's opinion and the briefs of the parties, upon further review, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we hereby dismiss review.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, POLSTON, LABARGA, and PERRY, JJ., concur.
CANADY, J., dissents.